Exhibit 10.10




ASSIGNMENT OF CONTRACT AGREEMENT




THIS AGREEMENT is made and entered in the City of Chihuahua, State of Chihuahua
as of this the 18th day of August, 2005




AMONG:




MINERA RIO TINTO, S. A. DE C. V. a company duly incorporated and validly
existing pursuant to the laws of the United Mexican States, herein represented
by MARIO AYUB TOUCHE in his capacity as Sole Administrator holding general
powers of attorney for legal representation and collections, acts of
administration and domain, and having an office at Av. Pascual Orozco Number
2117- Altos, La Cima, C. P. 31310, Chihuahua, Chihuahua (RFC MRT940802NN2)
(hereinafter referred to as " Assignor")




OF THE FIRST PART




AND:




MINERA RACHASA, S.A. DE C.V. a company duly incorporated and validly existing
pursuant to the laws of the United Mexican States, herein represented by RAFAEL
MARIO CHAVEZ SAENZ in his capacity as Legal Representative holding general
powers of attorney for legal representation and collections, acts of
administration and domain, and having an office atNiños Héroes No. 410 Colonia
Centro, Chihuahua, Chihuahua (RFC BMM-900120-8B6) (hereinafter referred to as
the “Concessionaire”)




OF THE SECOND PART




AND




SUNBURST  MINING DE MÉXICO, S. A. DE C. V. a company duly incorporated and
validly existing pursuant to the laws of the United Mexican States, herein
represented by   TRACY ALLIN MOORE in his capacity as Sole Administrator holding
general powers of attorney for legal representation and collections, acts of
administration and domain, and having an office at Av. Del Mar # 1022 – 5 Zona
Costera, Mazatlán, Sinaloa, CP 82149, (RFC SMM050708TJ7) (hereinafter referred
to as " Assignee")




OF THE THIRD PART




WHEREAS:








1







--------------------------------------------------------------------------------

A.

The Concessionaire is the sole legal and beneficial recorded owner of the Mining
Concession.




B.

The Concessionaire and Assignor have executed the San Francisco Option Agreement
whereby the Concessionaire  has granted to the Assignor and the Assignor has
acquired from the Concessionaire, the exclusive right and option to purchase the
Mining Concession.




C.

The Assignee desires to acquire all of the rights and assume all of the
obligations of the Assignor contained in the San Francisco Option Agreement.




D.

The Concessionaire desires to grant consent for the Assignee to acquire all of
the Assignor’s rights and obligations agreed upon under the San Francisco Option
Agreement, subject to the terms and conditions set out in this Agreement (as
defined here-below).




NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
warranties and representations herein contained, the parties agree as follows:




SECTION 1

INTERPRETATION AND DEFINITIONS




1.1.

The following Schedules shall form part of this Agreement:




Schedule A –

The San Francisco Option Agreement

Schedule B –

Net Smelter Return Royalty

Schedule C –

English Version of this Agreement




1.2.  The following terms shall, when used in this Agreement, have the meaning
and interpretation set forth as follows (except as otherwise expressly provided
or as the context otherwise requires):




Mining Activities means all exploration rights granted by the Mining Act of
Mexico and its Regulations to the title holders of the Mining Concession,
including, without limitation, all work or activities conducted for purposes of:
(a) identification of mineral deposits and quantification and evaluation of
mineral resources to determine the economic feasibility of its recovery, and (b)
preparation and development of the area comprising the mineral deposit to
recover or extract the mineral products,




the Assignment means the assignment to the Assignee of all rights granted to,
and the obligations assumed by, the Assignor  under the San Francisco Option
Agreement as set forth in Section 4,








2







--------------------------------------------------------------------------------

Mining Concession means the mining exploitation concession no. 191486, mining
lot “San Francisco” located in the Municipality of Guazaparez, Chihuahua, and
any concessions or other interests into which such concession may have been
converted,




this Agreement means this agreement, as from time to time supplemented or
amended by the parties,




San Francisco Option Agreement means the Exploration and Option to Purchased
Agreement notarially ratified in the City of Chihuahua, Chihuahua on June 25,
2004 between the Assignor (acting as the Exploration Company) and MINERA
RACHASA, SA de CV (acting as the Concessionaire), in the presence of MARCELA
REYNA MOLINAR, notary public no. 7 in and for the Judicial District Morelos
State of Chihuahua, whereby the Concessionaire granted to the Assignor the
exploration and exclusive right and option to purchase an undivided 100%
interest in and to the Mining Concession for a term of sixty months from the
date of signing thereof; a copy of the San Francisco Option Agreement is
attached as Schedule A hereto and made part hereof,




NSR Royalty means the 0.5% net smelter return royalty to be paid to the Assignor
from sale of minerals extracted from the Mining Concession pursuant to Clause 6
and Schedule B of this Agreement ,




Royalty of the Concessionaire means the 2% net smelter return royalty to be paid
to the Concessionaire from sale of minerals extracted from the Mining Concession
pursuant to Clause 4 of the San Francisco Option Agreement.




SECTION 2

REPRESENTATIONS AND WARRANTIES OF THE ASSIGNOR AND THE CONCESSIONAIRE




2.1

The Assignor and the Concessionaire individually and collectively represent and
warrant to the Assignee that




(a)

the Concessionaire is the sole legal and beneficial recorded owner of the Mining
Concession and will remain so entitled in accordance with this Agreement so as
to allow the Assignee to exercise the Option in accordance with the San
Francisco Option Agreement,




(b)

the Mining Concession is, as of the date hereof and will remain during the term
of this Agreement, (a) free and clear of all liens, charges (with the exception
of the Royalty of the Concessionaire), encumbrance and adverse claims of others
or challenge against or to their ownership or title, (b) in full compliance with
all obligations imposed under the Act and (c) free and clear of any agreement or
option, or any right or privilege capable of becoming an agreement or option for
the purchase or acquisition of any of the rights





3







--------------------------------------------------------------------------------

attached thereto,


(c)

the Concessionaire possesses the legal capacity required under Mexican law to
consent to the Assignment and to grant the Option to the Assignee,




(d)

the Mining Concession has been duly and validly located and is accurately
described in the definition of “Mining Concession”,




(e)

the San Francisco Option Agreement is, as of the date hereof:




(i)

in full force and effect, binding upon the parties thereto and enforceable upon
its terms,




(ii)

in good standing in respect to the payment of the obligations therein set out,  




(iii)

free and clear of any claim, challenge, suit or procedure instituted against or
in respect of any of the rights and obligations therein contained, nor to their
knowledge there is any basis therefore.







SECTION 3

REPRESENTATIONS AND WARRANTIES OF THE ASSIGNEE




3.1

The Assignee represents and warrants that




(a)

it possesses the legal capacity under Mexican law to acquire, hold and deal as a
proprietor (i) Mining Concession located within the territory of Mexico in
accordance with article 11 of the Mining Act, and (ii) real estate property
located outside of the constitutionally-restricted area within Mexico in
accordance with article 10-A of the Foreign Investment Act and article 8 of its
Regulations,




(b)

it is, with respect to all required filings with the Registrar of Companies of
its incorporating jurisdiction, the Mines Recorders’ Office and the Foreign
Investment Registry, in good standing,




(c)

it has obtained all necessary approvals, consents, licenses and registrations to
enter into and perform its obligations hereunder, and in particular, to acquire
the Assignment and the Option.























4







--------------------------------------------------------------------------------

SECTION 4

GRANTING OF ASSIGNMENT




4.1.

The Assignor hereby assigns and transfers to the Assignee all of its rights and
obligations contained in the San Francisco Option Agreement (attached as
Schedule A hereto), as they exist as of the date of signing of this Agreement.




4.2.

The Assignee hereby accepts and acquires the Assignment and hereinafter assumes
all rights and obligations of the Assignor under the San Francisco Option
Agreement, as they exist as of the date of signing of this Agreement.




4.3.

The Concessionaire hereby irrevocably consents to the Assignment and
acknowledges that the Assignee has hereinafter assumed all rights and
obligations of the Assignor under the San Francisco Option Agreement, as they
exist as of the date of signing of this Agreement, as if such Agreement had been
originally executed by the Assignee.







SECTION 5

RIGHTS AND OBLIGATIONS OF THE ASSIGNEE




5.1. Without limiting the scope, interpretation or generality of the provisions
of the San Francisco Option Agreement, the rights herein acquired by the
Assignee under such Agreement, include, among others




a)

the exclusive right and option, but not the obligation, to purchase, during the
term of sixty months from the date of signing of the San Francisco Option
Agreement, an undivided 100% title to the Mining Concession on payment of $
250,000US,  




b)

the exclusive right to carry out the Mining Activities on any portion of the
Mining Concession during the term of sixty months from the date of signing of
the San Francisco Option Agreement.




5.2. Without limiting the scope, interpretation or generality of the provisions
of the San Francisco Option Agreement, the obligations herein assumed by the
Assignee under such Agreement, include, among others




a)

the obligation to carry out the Mining Activities in compliance with legislation
applicable to mining and protection of the environment,




b)

the obligation to pay the Royalty of the Concessionaire as set out in Clause 4
of the San Francisco Option Agreement,




c)

the obligation to make payment of mining duties owing on the Mining Concession
from the date of signing of the San Francisco Option Agreement,





5







--------------------------------------------------------------------------------




d)

the obligation to pay to the Concessionaire the amounts set out in Clause 4 of
the San Francisco Option Agreement.  







SECTION 6

ASSIGNOR’S ROYALTY




6.1.

The Assignor hereby reserves, and the Concessionaire and the Assignee
acknowledge and agree, the right to a 0.5% net smelter return royalty from the
sale of minerals extracted from the Mining Concession during the term this
Agreement is in full force and effect. The royalty herein set out shall be paid
to the Assignor in accordance with the terms and conditions set out in Schedule
B (“Net Smelter Return Royalty”) of this Agreement.







SECTION 7

GENERAL PROVISIONS




7.1.

Early Termination.  The Assignee, but not the Assignor or the Concessionaire,
may at any time prior to the exercise of the Option terminate this Agreement on
30 days' written notice to the Assignor and the Concessionaire and, in the event
of such termination, this Agreement, except for the obligations of the Assignee
incurred prior to the effective date of termination, will be of no further force
and effect.




7.2.

Reinstatement of the San Francisco Option Agreement. In the event of Early
Termination by the Assignee as described in Clause 7.1. the San Francisco Option
Agreement will be reinstated as if this Agreement had not been executed (except
for the payments made by the Assignee under this Agreement which shall be deemed
as having been made by the Assignor) and the Assignor shall again be the
exclusive holder of the rights and the sole obligor to the obligations contained
in the San Francisco Option Agreement, as they legally exist on the effective
date of the Early Termination.  




7.3.

Notices. Any notice or notification given or required to be given between the
parties as a result of the application of this Agreement shall be given in
writing and shall be addressed to the latest domiciles set out by the parties
under this Agreement, which domiciles are, until further notice is given, as
follows:




If to the Assignee:

If to the Assignor:




SUNBURST MINING DE MEXIC, SA DE CV

MINERA RIO TINTO, S.A. DE C.V.

Atención: Al Administrador Único

Atención: Mario Ayub Touche

Sunburst Mining de México, SA de CV

Minera Rio Tinto, SA de CV

Av. Del Mar No. 1022-5 Zona Costera

Av. Pascual Orozco No.2117





6







--------------------------------------------------------------------------------

Mazatlán, Sinaloa, México. C. P.82149

La Cima, Chihuahua, Chihuahua, México.

Tel. (6699) 90 05 48

 

Fax.(6699) 86 98 59

Tel. (614) 414-7191




If to the Concessionaire:




MINERA RACHASA, SA de CV

Atención: RAFAEL MARIO CHAVEZ SAENZ

Niños Héroes No.410 Colonia Centro

Chihuahua, Chihuahua, México,




The parties may, at any time, change their domiciles by ten days written notice
to the other party.




All Notices shall be given (i) by personal delivery, or (ii) by electronic
communication, with a confirmation sent by registered or certified mail return
receipt requested, or (iii) by registered or certified mail return receipt
requested or by commercial courier.  All Notices shall be effective and shall be
deemed delivered (i) if by personal delivery, on the date of delivery if
delivered during normal business hours, and, if not delivered during normal
business hours, on the next business day following delivery, (ii) if by
electronic communication, on the next business day following actual receipt of
the mailed confirmation, and (iii) if solely by mail or by commercial carrier,
on the next business day after actual receipt.  A Party may change its address
by Notice to the other Party.




7.4.

Governing Law.  This Agreement shall be construed and regulated by the
provisions of the Mining Act of Mexico and its Regulations, the Code of
Commerce, the Federal Civil Code and the Civil Code of the State of Chihuahua,
Mexico. The parties hereto attorn to the jurisdiction of the state and federal
tribunals of the City of Chihuahua, State of Chihuahua, which shall have the
authority to resolve any dispute, suit or claim arising under, or the
interpretation or construction of, this Agreement. The parties hereby relinquish
their respective right to the jurisdiction of any other tribunal or court to
whose jurisdiction they might have a right to, by virtue of their current or
future domiciles or by provision of any law currently or in the future in force.




7.5.

Further Assurances.  The parties shall promptly execute or cause to be executed
all documents, deeds, conveyances and other instalments of further assurance
which may be reasonably necessary or required by law to grant to the Assignee
the exclusive right and option to purchase the Mining Concession and/or to
record this Agreement at the Mines Registry office of the Federal Bureau of
Mines.




7.6.

Languages.  This Agreement is approved by the parties in the English and Spanish
languages. The parties agree that in the event of discrepancy





7







--------------------------------------------------------------------------------

between the two versions, the Spanish version shall prevail. The parties
acknowledge to having obtained sufficient independent legal advice and to having
read and understood (through their respective appointed interpreters and legal
counsel) the legal effects and validity of this Agreement in both the Spanish
and English versions. The English version is attached as schedule C hereto and
made part hereof for all corresponding legal effects.







IN WITNESS WHEREOF the parties have executed this agreement on the date first
above written.

THE “ASSIGNOR”





MINERA RIO TINTO, S.A. DE C. V.







__________________________

MARIO AYUB TOUCHE

ITS SOLE ADMINISTRATOR










THE “ASSIGNEE”




SUNBURST MINING DE MÉXICO, S. A. DE C. V.










____________________________

TRACY ALLIN MOORE

ITS SOLE ADMINISTRATOR







THE “CONCESSIONAIRE”




MINERA RACHASA, SA DE CV







__________________________

RAFAEL MARIO CHAVEZ SAENZ

LEGAL REPRESENTATIVE




















8







--------------------------------------------------------------------------------

SCHEDULE A

THE SAN FRANCISCO OPTION AGREEMENT
















SCHEDULE C

NET SMELTER RETURN ROYALTY




ARTICLE I

DEFINITIONS

Any capitalized terms used but not otherwise defined in this Schedule shall bear
the meaning ascribed to such capitalized terms in the Agreement. As used herein,
the following terms shall have the meanings assigned to them as follows (in the
event any term or definition of this Schedule shall conflict with any term or
definition in the Agreement, the term or definition in this Schedule shall
control and govern):




1.1

“Affiliate” means any Person that directly or indirectly Controls, is Controlled
by, or is under common Control with, a Party.  

1.2

“Agreement” means this Assignment of Rights Agreement signed with respect to the
Mining Concession by the Grantor and the Royalty Holder to which this Schedule
is attached and made part.

1.3

“Allowed Deductions ” means the following charges to be deducted from Revenue:

(a)

melting, refining, sampling and treatment charges castigos charges, and
including, without restricting the generality of the foregoing, losses of metals
and charges for impurities and sale and handling charges during smelting and
refining (including price participation charges for refining and/or refineries);

(b)

handling, transportation and insurance charges for the transportation of the
Products from the mining lots comprised in the Mining Concessions to the
smelter, refinery or any other place designated for treatment, and, in the event
of gold, silver or precious metals concentrates, insurance charges;

(c)

ad valorem and production sale-based taxes, but not income taxes;

(d)

marketing charges, including commissions of the sale of Mineral Products; and,





9







--------------------------------------------------------------------------------

(e)

any other charge as agreed upon by the parties from time to time.

1.4

 “Area of Interest” means that area that falls within the outer perimeter of the
Property.

1.5

“Company” means Sunburst Mining de Mexico, S.A. de C.V., a company incorporated
pursuant to the laws of the United Mexican States, which is the Grantor under
this Agreement, and its successors and assigns.

1.6

“Commercial Production” means the time at which the Grantor or its authorized
operator engages in sustained large-scale recovery operations which yield a
quantity of Products sufficient to indicate clearly that the principal purpose
is large-scale production rather than production intended for information
gathering, analysis or the testing of equipment or plant.

1.7

“Control” used as a verb means, when used with respect to an entity, the
ability, directly or indirectly through one or more intermediaries, to direct or
cause the direction of the management and policies of such entity through (a)
the legal or beneficial ownership of voting securities or membership interests;
(b) the right to appoint managers, directors or corporate management; (c)
contract; (d) operating agreement; (e) voting trust; or otherwise; and, when
used with respect to an individual, means the actual or legal ability to control
the actions of another, through family relationship, agency, contract or
otherwise; and “Control” used as a noun means an interest which gives the holder
the ability to exercise any of the foregoing powers.

1.8

“Deemed Revenue” means the following:  

1.8.1

Where the Grantor or its Affiliates produce as a final Product or have produced
as a final Product through a tolling or smelting or refining contract or any
other transaction that results in the return to, or credit to the account of,
Grantor or its Affiliates, of refined copper meeting either the good delivery
requirements of the London Metal Exchange (“LME”) for Grade "A" Copper Cathode
or for High Grade Copper meeting the COMEX division of the New York Mercantile
Exchange ("COMEX") requirements for delivery, and/or fine gold bullion of .995
or better (“Gold Bullion”) and/or silver bullion of .9995 or better (“Silver
Bullion”), in each case from ores or other material mined and removed from the
Property, then notwithstanding anything in this Schedule to the contrary, the
term “Deemed Revenue” for such metal shall be deemed to mean the net number of
pounds avoirdupois of copper or troy ounces of Gold Bullion and Silver Bullion,
as the case may be, returned to, or credited to the account of, Grantor or its
Affiliates in a calendar quarter, multiplied by: (i) for copper, the average of
the LME Settlement Price for Grade “A” Copper Cathode in the case of LME Grade
“A” Copper Cathode or of the COMEX most nearby spot price in the case of COMEX
High Grade Copper, in each case for the calendar quarter in which such copper is
returned or credited; (ii) for Gold Bullion, the average London Bullion Market
Association P.M. Gold Fixing for the calendar quarter in which such bullion is
returned or credited; or (iii) for Silver





10







--------------------------------------------------------------------------------

Bullion, the average London Bullion Market Association Silver Fixing for the
calendar quarter in which such bullion is returned or credited.

1.8.2

The average price for the calendar quarter shall be determined by dividing the
sum of all daily prices posted during the relevant calendar quarter by the
number of days that prices were posted.  The posted price shall be obtained, in
the case of LME Grade “A” copper cathode or COMEX Grade Copper, from Platt’s
Metals Price Alert, Metals Week Monthly Averages for the applicable period or
Metals Bulletin, but corrected to the official quotations of COMEX or the London
Metal Exchange in the event of printing errors, and for other prices, The Wall
Street Journal, Reuters, or other reliable source selected by the Grantor.  If
the LME Settlement Price for Grade “A” Copper Cathode, or the COMEX most nearby
spot price for High Grade Copper, the London Bullion Brokers P.M. Gold Fixing or
the London Bullion Brokers Silver Fixing, as the case may be, ceases to be
published, the Parties shall agree upon a similar alternative method for
determining the average daily spot market price for refined copper, Gold Bullion
or Silver Bullion, as the case may be, or upon failure to so agree, the average
of the daily LME settlement prices during such period, as reasonably determined
by the Grantor, shall be used.

1.8.3

In the case where an intermediate Product not described above as a final Product
is distributed to an Affiliate of the Grantor and such intermediate Product is
converted by such Affiliate or a third Person on behalf of such Affiliate to a
Product meeting the standards set forth in this definition, then for purposes of
calculating Deemed Revenue such Product shall be deemed produced, and the Deemed
Revenue received, by the Grantor.  

1.9

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board, from time to time, applied on a consistent
basis.

1.10

 “Grantor” shall mean the Company and its successors and assigns

1.11

“Mine” shall mean any excavation in the earth or in any tailings, whether being
worked or not, made for the purpose of winning or exploiting Products, and shall
include:

a)

any shaft, surface mine, tunnel or opening, underground or otherwise, from or
through which Products have been or may be removed or extracted by any method
whatsoever, in quantities larger than those required for purposes of Evaluation;

b)

the mining area and all buildings, structures, mine dumps, machinery, equipment,
tools, access roads, airstrips, power lines, power generation facilities,
evaporation and drying facilities, pipelines, railroads and other





11







--------------------------------------------------------------------------------

facilities for mining, transporting, storing and disposing of Products, waste
and other materials; and

c)

any other facilities and objects required or intended to be used for the
purposes of or in connection with such winning or exploitation.




1.12

“Net Revenue” shall be the Revenue less the Allowed Deductions  pertaining to
such Revenue, in each case for the applicable calendar quarter.

1.13

Net Smelter Return Royalty” means the royalty granted by this Schedule B.

1.14

 “Person” shall mean an individual, corporation, trust, partnership, limited
liability company, joint venture, unincorporated organization, firm, estate,
governmental authority or any agency or political subdivision thereof, or other
entity.

1.15

“Physical Product Revenue” shall mean revenues received for Products other than
those described in the definition of “Deemed Revenue”.  The amount of such
revenues shall be determined as follows:

1.15.1

If Products mined and removed from the Property are sold to a smelter, refiner
or other purchaser (other than the Grantor or Affiliates of the Grantor) in the
form of a crude or intermediate Product not meeting the requirements in
subsection 1.6.1 of the definition of "Deemed Revenue" for metals as provided
above (such as the sale of copper concentrates) or are distributed to an
Affiliate but are not converted by such Affiliate into a final Product meeting
the requirements in the definition of “Deemed Revenue” for metals as provided
above, then the amount of Physical Product Revenue with respect to such crude or
intermediate Product shall equal the amount of net revenues actually received by
the Grantor from the physical sale of the payable metals in such Products to the
smelter, refiner or other purchaser of Products, including any bonuses,
premiums, and subsidies, and after deducting all Allowed Deductions , whether
deducted by the purchaser or paid or incurred by the Grantor.  In the case where
such products are distributed in kind to an Affiliate of the Grantor and then
are sold without further processing by or for such Affiliate, such sale shall be
deemed to be a sale by the Grantor for the purposes of making the calculations
in this subsection 1.19.1 and the Revenue shall be deemed to have been received
by the Grantor.

1.15.2

If Products mined and removed from the Property and distributed to an Affiliate
in any transaction that is not covered by either subsection 1.19.1 above or the
definition of Deemed Revenue, then in such event the Revenue attributed to such
Products shall be the fair market value price that would otherwise be received
from a third Party in an arm's length transaction for the sale of such Product,
net of any Allowed Deductions  incurred.  

1.16

“Products” shall mean all ores, concentrates, precipitates, cathodes, leach
solutions, doré, or any other primary, intermediate or final metallic products
extracted, mined and removed from the Mining Concessions for commercial sale.  





12







--------------------------------------------------------------------------------

Products shall not include any material mined and removed from the Mining
Concessions for use by Grantor for roads, foundations, concrete or other
construction or industrial uses relating to the Property or material that is
processed that did not originate from the Property.

1.17

“Property” for purposes of this schedule means the Mining Concession, subject to
any modification, change or improvement thereon made from time to time by the
Grantor.  

1.18

“Revenue” means the sum of Physical Product Revenue and Deemed Revenue for the
applicable calendar quarter.  

1.19

 “Royalty Account” means the accounting account established by the Grantor or on
its behalf for the recordation of:

a)

all Allowed Deductions, as debit, calculated at the cash value at the time each
cost is incurred, and

b)

all Revenue, as credit,

for purposes of the computation of the Net Smelter Return Royalty payable in
each case for the applicable calendar quarter.  

1.20

Royalty Holder” shall mean Minera Rio Tinto, S.A. de C.V.,

1.21

“Royalty Percentage” shall mean half of a percentage point (0.5%).

1.22

“Trading Activities” shall mean any and all price hedging and price protection
activities undertaken by Grantor or its Affiliates with respect to any Products,
raw materials, interest rates or currency exchanges including without
limitation, any forward sale and/or purchase contracts, spot-deferred contracts,
option contracts, speculative purchases and sales of forward, futures and option
contracts, both on and off commodity exchanges.  Such Trading Activities, and
the profits and losses generated thereby, shall be taken into account in the
calculation of royalties due to Royalty Holder, in connection with the
determination of price, the date of sale, or the date any royalty payment is
due.

1.23

“Transfer” shall mean any sale, grant, assignment, conveyance, encumbrance,
pledge, hypothecation, abandonment or other transfer.  




2



COMPUTATION AND PAYMENT OF NET SMELTER RETURN ROYALTY

2.1

Computation.  To compute the Net Smelter Return Royalty, the Grantor shall
multiply the Net Revenue (shown as positive balance on the Royalty Account) by
the Royalty Percentage in each case for the immediately preceding calendar
quarter.  





13







--------------------------------------------------------------------------------

2.2

No Net Smelter Return Royalty shall be paid hereunder until the cumulative total
of Revenue (shown as credits on the Royalty Account) exceeds the cumulative
total of Allowed Deductions (shown as debits on the Royalty Account) calculated
from the effective date of signing of this Agreement.   

2.3

Payments.  

2.3.1.

Grantor’s obligation to pay the Net Smelter Return Royalty shall commence from
the date following the delivery by the Grantor to the Royalty Holder of a notice
indicating commencement of Commercial Production.

2.3.2.

Upon Grantor’s determination that Net Smelter Return Royalty payments are due
and owing under this Schedule, the Grantor shall pay to the Royalty Holder a
payment equal to the Net Smelter Return Royalty computed under Section 2.1
within 45 days after the end of the calendar quarter for which such computation
is made, and shall deliver with such payment a copy of the calculations used in
connection with such payment.  Any overpayments or underpayments shall be
corrected in the next calendar quarter following determination of such
adjustment.

 




3



ACCOUNTING MATTERS

3.1

Accounting Principles.  Subject to the provisions of applicable Mexican tax
laws, all Revenue and Allowed Deductions shall be recorded on the Royalty
Account and determined in accordance with GAAP as applied by the Grantor.
Revenue and Allowed Deductions shall be determined by the accrual method.




4



AUDITS

4.1

Audit.  The Royalty Holder, upon written notice, shall have the right to have an
independent firm of certified public accountants audit the records that relate
to the calculation of the Net Smelter Return Royalty within two (2) months after
receipt of a payment under Section 2.3.2. hereof.  Any calculation not so
audited shall be deemed final and shall not thereafter be subject to audit or
challenge.

4.2

Disputes.  The Royalty Holder shall be deemed to have waived any right it may
have had to object to a payment made for any calendar quarter, unless it
provides notice in writing of such objection within 2 months after receipt of
final payment for the calendar quarter.  




5



GENERAL





14







--------------------------------------------------------------------------------

5.1

Records.  Grantor shall keep accurate records of tonnage, volume of Products,
analyses of Products, weight, moisture, assays of payable metal content and
other records, as appropriate, related to the computation of Net Smelter Return
Royalty hereunder.

5.2

Operations.  The Grantor and its Affiliates shall be entitled to (i) make all
operational decisions with respect to the methods and extent of mining and
processing of Products mined or derived from the Property (for example, without
limitation, the decision to process by heap leaching rather than conventional
milling), (ii) make all decisions related to sales of such Products, and (iii)
make all decisions concerning temporary or long-term cessation of operations.

5.3

Interest.  Nothing contained in the Agreement to which this Schedule is attached
and made part hereof, shall be construed as conferring upon the Royalty Holder
any right to or beneficial interest in the Property. The right to receive the
Net Smelter Return Royalty from the Grantor as and when due shall be and shall
be deemed to be a contractual right only. Furthermore, the right to receive such
Net Smelter Return Royalty as and when due shall not be deemed to constitute the
Grantor the partner, agent or legal representative of the Royalty Holder or to
create any fiduciary relationship between them for any purpose whatsoever.  

5.4

Right to Inspect.  The Royalty Holder or its authorized representative on not
less than 30 days’ notice to the Grantor, may enter upon all surface and
subsurface portions of the Property for the purpose of inspecting the Property,
all improvements thereto and operations thereon, and may inspect and copy all
records and data pertaining to the computation of its interest, including
without limitation such records and data which are maintained electronically.
The Royalty Holder or its authorized representative shall enter the Property at
the Royalty Holder’s own risk and may not unreasonably hinder operations on or
pertaining to the Property.  The Royalty Holder shall indemnify and hold
harmless the Grantor and its Affiliates (including without limitation direct and
indirect parent companies), and its or their respective directors, officers,
shareholders, employees, agents and attorneys, from and against any Liabilities
which may be imposed upon, asserted against or incurred by any of them by reason
of injury to the Royalty Holder or any of its agents or representatives caused
by the Royalty Holder’s exercise of its rights herein.

5.5

Notices.  

All notices, payments and other required communications (herein “Notices”)
permitted or required hereunder shall be in writing, and shall be addressed to
the respective domiciles of the Grantor and the Royalty Holder in the form and
as set out in the Agreement to which this Schedule is attached.

5.6

Confidentiality.  

5.6.1

Except as provided in Section 5.6.2, all information and data provided to the
Royalty Holder under the terms of this Schedule shall not be disclosed by the
Royalty Holder to any third Party or the public without the prior written





15







--------------------------------------------------------------------------------

consent of the Grantor, which consent shall not be unreasonably withheld.

5.6.2

The consent required by Section 5.6.1 shall not apply to a disclosure:

5.6.2.1

To an Affiliate or representative that has a bona fide need to be informed (but
subject to the obligations of confidentiality herein);

5.6.2.2

To a governmental agency or to the public which the disclosing Affiliate
believes in good faith is required by applicable Law or the rules of any stock
exchange;

5.6.2.3

Made in connection with litigation or arbitration involving a Party where such
disclosure is required by the applicable tribunal or is, on the advice of
counsel for such Party, necessary for the prosecution of the case, but subject
to prior notification to the other Party to enable such Party to seek
appropriate protective orders.

5.6.3

Prior to any disclosure described in Subsections 5.6.2 (a), (b) or (c) above,
such third Party shall first agree to protect the confidential information from
further disclosure to the same extent as the Parties are obligated under this
Section 5.6.

Notwithstanding anything contained in this Agreement to the contrary, a Party
shall not disclose pursuant to this Agreement any geological, engineering or
other data to any third Party without disclosing the existence and nature of any
disclaimers which accompany such data and the requirements of applicable law or
regulation or rules of the applicable stock exchange for public reporting, as
the case may be.




5.7

Commingling.  The Grantor shall have the right to commingle ore, concentrates,
minerals and other material mined and removed from the Mining Concessions from
which Products are to be produced, with ore, concentrates, minerals and other
material mined and removed from other lands and Property; provided, however,
that the Grantor shall calculate from representative samples the average grade
thereof and other measures as are appropriate, and shall weigh (or calculate by
volume) the material before commingling. In obtaining representative samples,
calculating the average grade of the ore and average recovery percentages, the
Grantor may use any procedures accepted in the mining and metallurgical industry
which it believes suitable for the type of mining and processing activity being
conducted and, in the absence of fraud, its choice of such procedures shall be
final and binding on the Royalty Holder. In addition, comparable procedures may
be used by the Grantor to apportion among the commingled materials all penalty
and other charges and deductions, if any, imposed by the smelter, refiner, or
purchaser of such material.

5.8

Change in Ownership of Right to Net Smelter Return Royalty.  No change or
division in the ownership of the Net Smelter Return Royalty, however
accomplished, shall enlarge the obligations or diminish the rights of Grantor.
 Royalty Holder covenants that any change in ownership of the Net Smelter Return
Royalty shall be accomplished in such a manner that Grantor shall be





16







--------------------------------------------------------------------------------

required to make payments and give notice to no more than one Person, and upon
breach of this covenant, Grantor and its Affiliates may retain all payments
otherwise due in escrow until the breach has been cured.  No change or division
in the ownership of the Net Smelter Return Royalty shall be binding on Grantor
until a certified copy of the recorded instrument evidencing the change or
division in ownership has been received by Grantor.

5.9

Assignment by Grantor.  Grantor shall be entitled to Transfer all or any portion
of its interest in the Property.  If the Grantor Transfers all or any portion of
its interest in the Property, upon obtaining from the transferee a written
assumption of the obligations of the Grantor pursuant to this Schedule with
respect to the interest so Transferred, the Grantor shall thereupon be relieved
of all liability for payment of royalties under this Schedule for any royalties
that may thereafter arise with respect to such transferred interest.






































17





